Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 24, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  129341                                                                                                Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  IN RE PETITION BY TREASURER OF                                                                        Stephen J. Markman,
  WAYNE COUNTY FOR FORECLOSURE 	                                                                                       Justices
  _________________________________________
  WAYNE COUNTY TREASURER,

          Petitioner,

  and
  MATTHEW TATARIAN and MICHAEL KELLY, 

          Intervening Parties-Appellants, 

  v        	                                                         SC: 129341     

                                                                     COA: 261074      

                                                                     Wayne CC: 02-220192-PZ

  PERFECTING CHURCH, 

             Respondent-Appellee. 

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 11, 2005 order
  of the Court of Appeals is considered, and it is GRANTED. The parties are DIRECTED
  to include among the issues to be briefed: (1) whether the trial court retained jurisdiction
  to grant relief from the judgment of foreclosure pursuant to MCR 2.612(C),
  notwithstanding the provisions of MCL 211.78l(1) and (2); and (2) whether MCL
  211.78l permits a person to be deprived of property without being afforded due process.
  Persons or groups interested in the determination of the questions presented in this case
  may move the Court for permission to file briefs amicus curiae.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 24, 2006                   _________________________________________
           d0221                                                                Clerk